DETAILED ACTION
Claims 1-2, 4-5, 7-22 and 24-32 are presented for examination.
Claim 3, 6, 23, and 33-34 have been cancelled.
Claims 1, 21-22, and 26 have been amended.
This office action is in response to the AFCP 2.0 submitted on 28-JAN-2021.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant asserts (see Applicant Arguments/Remarks dated 04/06/2020 pg. 14) that the claim elements "means for communicating”, "transmitting means for transmitting the electrical signals”, and '' a converter unit for converting said signal” are limitations that do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph and presents a sufficient showing that the claim limitation recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP §2181.

Response to Amendment – 35 USC § 103
Applicant’s arguments with respect to the rejection(s) of claim(s) Claim 21-22 and 24-32 under 35 U.S.C. 103 have been fully considered and are persuasive per amendment incorporating the recommendations from the Final Rejection dated 10/28/2021. Therefore, the rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) Claims 33-34 have been considered but are moot because the claims have been cancelled.

Response to Amendment – 35 USC § 112
Applicant’s arguments with respect to the rejection(s) of claim(s) Claims 1-2, 4-5, and 7-20 under 35 U.S.C. 112 have been fully considered and are persuasive per amendment correcting the insufficient antecedent. Therefore, the rejection has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Regarding the references cited in the search report and corresponding written opinion of International Application PCT/EP2015/045983, the references were applied in the Non-Final Rejection dated 12/09/2019. The references were maintained in the Final Rejection dated 07/08/2020. Following a request for continued examination dated 12/08/2020, the references were withdrawn in Non-Final Rejection 03/05/2021 and a new grounds of rejection issued. Applicant arguments filed 11/09/2020, entered by the request for continued examination dated 12/08/2020, were found persuasive. Examiner notes the significance of the amendments in overcoming the prior are cited in International Application PCT/EP2015/045983.


However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 21, 22, and 26 (taking claim 1 as the representative claim), specifically

- a flow system comprising a supply flow line and a return flow line, 
- a heat source and at least a first pump coupled to the flow system and pumping fluid through the heat source to the flow system, and 
- a plurality of hydraulic lines between the supply flow line and the return flow line, at least two of which have a heating element with a dedicated balancing valve, wherein the method comprises the steps of: 
A) carrying out one or more measurements for each of the hydraulic lines by opening one hydraulic line only and determining a flow rate through the pump and a pressure difference across the pump, 
wherein said one more measurements is carried out by the following steps:
opening a first dedicated balancing valve and closing the remainder of the plurality of dedicated balancing valves in order to set a first flow setting for the flow system, 
measuring a pressure difference and flow rate for the first flow setting; 
opening a second dedicated balancing valve and closing the remainder of the plurality of balancing valves in order to set a second flow setting for the flow system; 
measuring a pressure difference and a flow rate for the second flow setting; and further carrying out at least one additional measurement for at least two hydraulic lines by opening the first and the second dedicated balancing valve in order to set a third flow setting for the flow system; 
B) establishing a hydraulic model for the heating system based on the determined flow rate and pressure difference from measurements of at least two of the hydraulic lines in the first and the second flow setting from step A), and said at least one additional measurement for at least two hydraulic lines in the third flow setting, from step A), that are open at the same time, wherein the measurement of steps A) are utilized to determine the hydraulic resistances of the heat source and the hydraulic resistance of the hydraulic lines; 
C) specifying a desired flow rate for each of the hydraulic lines, which is needed in order to achieve a required emission of heat from the heating elements as a heating fluid passes through the heating element; and 
D) adjusting one or more of the dedicated balancing valves in order to meet the desired flow rate for each of the hydraulic lines by using the hydraulic model.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-2, 4-5, 7-22 and 24-32 have been allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146